 In the Matter of GENERAL MOTORS PARTS DIVISION, GENERAL MOTORSCORPORATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO)Case No. 9-R-1646.Decided January 15, 1945Mr. Larry Benjamin,of Detroit, Mich., for the Company.Messrs. Harland D. Burcham, J. R. Poland,andW. P. Allen,ofLouisville, Ky., for the Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America(UAW-CIO), herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesofGeneralMotors Parts Division, General Motors Corporation,Louisville, Kentucky, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Benjamin E. Cook, Trial Examiner. Said hearing was heldat Louisville, Kentucky, on December 4, 1944.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Motors Corporation is a Delaware corporation which func-tions through several unincorporated divisions.The Company is oneof these divisions and operates a warehouse at Louisville, Kentucky.60 N. L. R. B., No. 4.22 GENERAL MOTORS PARTS DIVISION23During the course of the year, approximately 50 percent of the Com-pany's supplies comes from sources outside the State of Kentucky,and more than 35 percent of the goods is shipped to points outside theState of Kentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress 'of Industrial Organizations, admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its warehouse employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Union agree in general that the unit shouldbe composed of the Company's warehouse and maintenance employees,including plant clerical employees, -and part-time watchmen, but ex-cluding office clerical employees and all supervisory employees.Theonly dispute between the parties concerns the full-time watchmenwhom the Union would include in the unit.Although there has been no previous history of collective bargainingat the Louisville warehouse, General Motors Corporation and theUnion have a contract covering employees at seven other warehouses.This contract provides for a unit described, in part, as "all Parts StockDepartment employees . . . excluding . . . Special Day Watchman,Full Time Night Watchman ..." 2 In reliance upon this contract,the Company maintains that the full-time watchmen in the instant'The Field Examiner reported that the Union submitted 18 authorization cards all ofwhich bore the names of persons listed on the Company's pay roll of October 31, 1944, whichcontained the names of 29 employees in the appropriate unit.The cards were dated : 9 inAugust 1944, 5 in September 1944, and 4 in October 1944.2Provision is made in the contract for negotiating additional bargaining units and incor--porating them in such contract. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding should be excluded from the unit. The Union concedes thatif the watchmen in question devoted their time to the usual dutiesperformed by watchmen, they should be excluded.However; sincethe watchmen spend more than 75 percent of their time doing main-tenance work, the Union contends that they should be included inthe unit with the rest of the maintenance employees.The Company employs two part-time watchmen and two full-timewatchmen.They are not militarized, they do not carry arms, andthey are not uniformed.The part-time watchmen work during theday storing and receiving parts, firing the boilers, and cleaning thebuilding in addition to making rounds.The parties agree to the in-clusion of the part-time watchmen.The full-time watchmen work on the evening and the night shifts.There are six time clocks in the warehouse which these watchmenpunch every hour.At most, it takes 15' minutes of every hour to makethe rounds in the warehouse and the remainder of their time is spentthe work performed by the so-called full-time watchmen, we can findno basis for differentiating them from the part-time watchmen. Inasmuch as the Company is not opposed to the inclusion of the part-timewatchmen in the unit and since the major part of the full-time watch-men's time is spent maintaining the premises, we find no persuasivereason for excluding the full-time watchmen.sWe shall, therefore,include them in the unit as well as the so-called part-time watchmen,as maintenance employees. In order to avoid defining the unit interms which conflict with the language employed in the afore-men-tioned master contract, we will not expressly refer to watchmen in ourformal finding.We find, in accordance with the stipulation of the parties and ourforegoing determination, that all warehouse and maintenance em-ployees at the Company's warehouse in Lousiville, Kentucky, includ-ing stockroom or plant clerks, but excluding office clerical employees,the warehouse manager, warehouse supervisors, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-8SeeMatter of Wilson&Co., Inc.,54 N.L. R. B. 1548;Matter of Bird Machine Company,57 N. L.R B. 1112;Matter of C. A. Dunham Company, 57 N. L.R. B. 1451;Matter of JohnDeere Plow Company,58 N. L. R. B. 372. GENERAL MOTORS PARTS DIVISION25ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.In accordance with the requestmade by theUnion at thehearing, we shall designate the Union on the ballotas UAW-CIO.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsParts Division, General Motors Corporation, Louisville, Kentucky, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Sections 10 and 11 of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding, the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be repre-sented by UAW-CIO, for the purposes of collective bargaining.